UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-KSB/A (Amendment No. 2) (Mark one) |X| ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2006 |_| TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-51430 FLEX FUELS ENERGY, INC. (formerly Malibu Minerals, Inc) (Name of small business issuer in its charter) Nevada (State or other jurisdiction of incorporation or organization) 20-5242826 (I.R.S. Employer Identification No.) Suite 590 - 999 West Hastings Street Vancouver, BC Canada (Address of principal executive offices) V6C 2W2 (Zip Code) Mailing Address 30 St. Mary Ave, London EC3A 8EP, United Kingdom Issuer’s telephone Number: +44 (0) 8445 862 780 Principal Executive office telephone Number: (604) 685-7552 Securities registered under Section 12(b) of the Exchange Act: NONE Securities registered under Section 12(g) of the Exchange Act: NONE Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes |X| No |_| Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-K. |_| Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes |_| No |X| The Issuer's revenue for its fiscal year ended December 31, 2006 is: Nil. As of March 31, 2007, the aggregate market value of the registrant's Common Stock held by non-affiliates of the registrant was approximately $5,149,999 based on approximately 44,142,846 shares held by non affiliates at a price of $0.1167 (price at which shares of Common Stock were last sold). As of December 31, 2006, there were outstanding 74,554,884 shares of Common Stock, 0.001 par value per share. Explanatory Note This second amended Annual Report on Form 10-KSB/A (the “Amended Report”) amends the amended Annual Report on Form 10-KSB/A filed by the Company with the Securities and Exchange Commission on April 26, 2007 (the “Report”) solely to correct (i) unrecorded liabilities incurred in the year ended December 31, 2006, (ii) certain legal costs associated with the investment in Flex Fuels Energy Limited and the private placement that were expensed incorrectly in the Statement of Operations for the fiscal year ended December 31, 2006, (iii)to amend the fair value attributed to the stock issued to Mr. Tom Barr, (iv) to consolidate the balance sheet and results of Flex Fuels Energy Limited and (v) to correctly disclose related party transactions. The effects of these errors are summarized in the table: As As Reported Adjustments Restated Statement of Operations $ $ $ Net Loss (60,905 ) (1,320,293 ) (1,381,198 ) Basic and diluted loss per share (0.00 ) (0.02 ) (0.02 ) Weighted average number of shares 60,162,280 60,162,280 Balance Sheet Assets 1,612,550 2,209 1,614,759 Liabilities 13,455 60,740 74,195 Stockholders Equity 1,599,095 (1,287,222 ) 311,873 Minority Interest - 1,228,691 1,228,691 Statement of Cash Flows Net cash used in operating activities (50,905 ) 48,405 (2,500 ) Net cash used in investing activities (1,510,000 ) 1,480,000 (30,000 ) Net cash provided by financing activities 1,673,455 (28,455 ) 1,645,000 Unrecorded liabilities The Company identified $4,050 in unrecorded liabilities for the period ended December 31, 2006. Adjustments of certain legal costs The Company incorrectly included legal costs in the Statement of Operations for the period ended December 31, 2006 for the private placement ($15,000) and the acquisition of a 15% holding in FFE Ltd ($20,000).These costs have been correctly accounted for with the associated transactions. Fair value attributed to the stock issued to Mr. Tom Barr On December 18, 2006 the Company issued 412,038 shares of Common Stock in recognition of services provided to the Company as director. Originally the fair value attributed to these shares was $0.001667. On the same day the Company approved a private placement of 14,142,846 shares of Common Stock at $0.1167 per share to independent third parties. The management concluded that a value of $0.1167 per share was more appropriate which resulted in a charge of $48,071 in the amended Statement of Operations for the period ended December 31, 2006 (as opposed to previously recorded $69). Consolidation of Flex Fuels Energy Limited (“FFE Ltd”) As the Company has determined that FFE Ltd is a Variable Interest Entity under FIN46R “Consolidation of Variable Interest Entities” the balance sheet and results of FFE Ltd have been consolidated with the Company’s balance sheet and results. This has resulted in the excess of purchase price over net assets acquired of $1,303,172 being expensed in the period to December 31, 2006 due to FFE Ltd’s development stage status. The determination was based on the basis that although the Company acquired a 15% holding in FFE Ltd the Company provided all of the initial capital for the operations of FFE Ltd and therefore took on risks in excess of its percentage holding or voting rights. Related party transactions The related party disclosures (Item 12) have been amended to reflect the following: On March 27, 2006, the Company acquired a mineral license for the Malibu Gold Property from Mr. James Laird, a director and stockholder, for $10,000. Since non-Canadian individuals or companies cannot directly hold mineral licenses in British Columbia, James Laird (CEO, CFO and director) initially held the license on behalf of the Company.In June of 2006 the license was transferred by Mr. Laird to Esther Briner (a stockholder), a licensed Canadian prospecting agent and stockholder,In July of 2007 Ms. Briner subsequently transferred the license to Coalharbour Consulting, Inc (“Coalharbour”), a licensed Canadian prospecting agent owned and controlled by Esther Briner.Coalharbour currently holds the license on behalf of the Company. The Company has not modified or updated disclosures presented in the 10-KSB/A (Amendment No. 1) in this Form10-KSB/A (Amendment No. 2), except as required to reflect the effects of the items discussed above. Accordingly, this Form10-KSB/A (Amendment No.2) does not reflect events occurring after the filing of the Form 10-KSB/A (Amendment No. 1) or modify or update those disclosures affected by subsequent events or discoveries. Information not affected by this restatement is unchanged and reflects the disclosures made at the time of the original filing of the Form 10-K/A (Amendment No.1) on April 26, 2007. Events occurring after the filing of the Form 10-KSB/A (Amendment No. 1) or other disclosures necessary to reflect subsequent events are addressed in the Company’s Quarterly Reports on Form10-QSB for the quarterly period ended June 30, 2007, which was filed concurrently with the filing of this Form10-KSB/A (Amendment No. 2), and any reports filed with the Securities and Exchange Commission subsequent to the date of this filing. The following items have been amended as a result of the restatements described above: PartI— Item1— Description of Business – information on Variable Interest Entity PartII— Item6— Management’s Discussion and Analysis of Financial Condition and Results of Operations PartII— Item7— Financial Statements PartII— Item8— Changes in and Disagreements with Accountants on Accounting and Financial Disclosure PartII— Item 9A— Controls and Procedures PartIII— Item 10— Executive Compensation PartIII— Item 12— Certain Relationships and Related Transactions PartIII— Item 14— Principal Accountant Services and fees Additionally the Report in full has been amended to reflect the change of name of the Company from Malibu Minerals, Inc to Flex Fuels Energy, Inc that occurred on July 16, 2007. NOTE REGARDING SHARE AND PER SHARE DATA On May 21, 2007, the Board of Directors declared a stock split, distributable May 22, 2007, in the form of a dividend of five additional shares of the Company's Common Stock for each share owned by stockholders of record at the close of business on May 21, 2007. Accordingly, all share and per share data has been restated to reflect the split. TABLE OF CONTENTS PART I PAGE ITEM 1. Description of Business. 2 ITEM 2. Description of Property. 24 ITEM 3. Legal Proceedings. 24 ITEM 4. Submission of Matters to a Vote of Security Holders. 24 PART II ITEM 5. Market for Common Equity and Related Stockholder Matters. 25 ITEM 6. Management’s Discussion and Analysis or Plan of Operations. 26 ITEM 7. Financials Statements. 29 ITEM 8. Changes In and Disagreements with Accountants on Accounting and Financial Disclosure. 29 ITEM 8A. Controls and Procedures. 30 PART III ITEM 9. Directors, Executive Officers, Promoters, Control Persons and Corporate Governance; Compliance With Section 16(a) of the Exchange Act. 32 ITEM 10. Executive Compensation. 33 ITEM 11. Security Ownership of Certain Beneficial Owners and Management Related Stockholder Matters. 37 ITEM 12. Certain Relationships and Related Transactions, and Director Independence. 38 ITEM 13. Exhibits. 40 ITEM 14. Principal Accounting Fees and Services. 41 Signatures 42 1 ITEM 1. DESCRIPTION OF BUSINESS Information Regarding Forward Looking Statements Flex Fuels Energy, Inc. (the "Company" or "we" or “us” or "our") (formerly Malibu Minerals, Inc) has made forward-looking statements (within the meaning of the Private Securities Litigation Reform Act of 1995) in this Annual Report on Form 10-KSB (the “Annual Report”) that are not historical facts are "forward-looking statements" which can be identified by the use of terminology such as "estimates," "projects," "plans," "believes," "expects," "anticipates," "intends," or the negative or other variations, or by discussions of strategy that involve risks and uncertainties. We urge you to be cautious of the forward-looking statements, that such statements, which are contained in this Annual Report, reflect our current beliefs with respect to future events and involve known and unknown risks, uncertainties and other factors affecting our operations, market growth, mineral claims, mineral exploration activities and licenses. No assurances can be given regarding the achievement of future results, as actual results may differ materially as a result of the risks we face, and actual events may differ from the assumptions underlying the statements that have been made regarding anticipated events. Factors that may cause actual results, our performance or achievements, or industry results, to differ materially from those contemplated by such forward-looking statements include without limitation: 1. Our ability to attract and retain management; 2. Our ability to successfully engage in mineral exploration activities; 3. The intensity of competition; 4. Fluctuations in the price of gold and other minerals; 5. Regulation by federal and provincial governments in territories where we operate; 6. Our ability to successfully integrate, if at all, our alternative fuel operations; and 7. General economic conditions. Organizational History We were incorporated in the State of Nevada on March 10, 2006, to operate as an exploration stage company engaged in the business of exploration and discovery of gold, minerals, mineral deposits and reserves. Our headquarters are located at Suite 590 - 999 West Hastings Street, Vancouver, B.C. Canada V6C 2W2.Our mailing address is 30 St. Mary Ave., London EC3A 8EP, United Kingdom. Overview We are an exploration stage company engaged in the business of exploration and discovery of gold, minerals, mineral deposits and reserves. We have staked one mineral claim containing 8 cell claim units totaling 165.685 hectares. Throughout this Annual Report, we refer to these mining claims as the “Malibu Gold Mine Property” or “Malibu Gold Property”. We purchased the Malibu Gold Property in March of 2006. The Malibu Gold Property is located approximately 110 km northwest of Vancouver, BC, and 75 km north of Sechelt, BC. The property is situated on the south side of Queen’s Reach on upper Jervis Inlet, due south of Malibu at the entrance to Princess Louisa Inlet. Access to the property is available via plane from Vancouver or Sechelt, or by boat from Egmont or Pender Harbour on the Sechelt Peninsula. We have not earned any revenues to date. We plan to earn revenues from sales of any discovered gold, minerals, mineral deposits and reserves. We do not anticipate earning revenues until such time as we commercially exploit the mineral deposits or reserves located on the property, if any. We have not attained profitable operations and are dependent upon obtaining financing to pursue our business plan. During the fourth quarter of our 2006 fiscal year, for the purpose of diversifying our business, acquiring capital, gaining greater access to the capital markets and with the assistance of newly acquired capital promotion of our business of exploration and discovery of gold, minerals, mineral deposits and reserves, we entered into an Acquisition Agreement with Flex Fuels Energy Limited and the stockholders of Flex Fuels Energy Limited as more fully described below. In addition to our management’s approach of diversification of our business, our management’s goal of gaining greater access to capital markets, subject to the availability of resources and personnel and existence of proven and probable gold and mineral reserves, we are currently continuing to and intend to proceed in the future with (1) our business of acquiring and exploring gold and mineral properties with proven and probable reserves principally, with the objective of identifying gold and mineralized deposits economically worthy of continued production and/or subsequent development, mining or sale, (2) mining and development of the Malibu Gold Property, and (3) the 3 Phases of our Business outlined in subsection titled “Proposed Program of Exploration.” 2 We have elected a fiscal year end of December 31. Recent Developments We have recently completed the following transactions: Appointment of New Director On December 18, 2006, Mr. Thomas Barr was appointed as a member of our board of directors effective as of equal date for the purpose of overseeing our business plan and achievement of plan of diversification of our business. FFE Ltd Agreement On December 29, 2006 we entered into an Acquisition Agreement (the “Agreement”) with Flex Fuels Energy Limited, a development stage company formed under the laws of England and Wales (“FFE Ltd”), the stockholders of FFE Ltd (collectively the “Stockholders”) and the individuals signatories thereto for the purpose of diversifying our business, acquiring capital, gaining greater access to the capital markets and with the assistance of newly acquired capital promotion of our business of exploration and discovery of gold, minerals, mineral deposits and reserves. Pursuant to the Agreement we acquired 15% of the entire authorized share capital of FFE Ltd (the “Shares”) and agreed to acquire and, FFE Ltd and the Stockholders agreed to sell, the remaining 85% of the entire authorized share capital of FFE Ltd, subject to the satisfaction of various closing conditions as more fully described below (the “Completion Conditions”). In consideration for the Shares, we paid to FFE Ltd $1,500,000 out of the Proceeds (as defined below). Also, effective as of December 19, 2006 and in connection with the Agreement, Thomas Barr, a member of our board of directors was appointed to the board of directors of FFE Ltd for the purpose of overseeing the achievement of the Completion Conditions and FFE Ltd’s business during the Interim Period (as defined below). Pursuant to the Agreement, subject to the satisfaction of the Completion Conditions, we would acquire the remaining 85% of the entire authorized share capital of FFE Ltd for which we would be required to issue the Stockholders an aggregate of 24,854,480 shares of our Common Stock. Subject to satisfaction of the Completion Conditions and attainment of government approvals, if any, the closing of the acquisition of FFE Ltd is expected to occur no later than five months from the date of this Agreement (the “Interim Period”). We are presently conducting, and will continue to conduct, due diligence efforts to ensure that the Completion Conditions are satisfied. The Completion Conditions include, but are not limited to (i) the satisfaction of various material terms of the Agreement, (ii) the closing of a financing in the minimum amount of net proceeds of $12,150,000 to our company, (iii) during the third and fourth months of the Interim Period, in our absolute discretion, us not concluding that the prospects for success of the FFE Ltd’s business do not justify proceeding to closing, (iv) the transactions contemplated under the Agreement having been approved by any regulatory authorities having jurisdiction over the transactions contemplated; (v) the delivery by us to FFE Ltd of the Voting Trust Agreements entered into by our stockholders holding in aggregate at least 10.5% of the issued and outstanding shares of our Common Stock at closing (the “10.5% Stockholders”), (vi) the delivery by us to FFE Ltd of the Lock-up Agreements entered into by the our stockholders holding at least 10.5% of our Common Stock then issued and outstanding, (vii) the delivery by us to FFE Ltd in a reasonable manner of a confirmation that our Common Stock has been approved for listing on the Principal Market (as defined in the Agreement), (viii) entry by FFE Ltd into all of the Completion Agreements set forth in Schedule 7 attached to the Agreement, and (ix) completion and delivery to us by FFE Ltd’s of its audited financial statements and interim financial statements (as more fully set forth in the agreement). For a further description of Completion Conditions, see the Agreement, a copy of which was annexed as Exhibit 10.1 to our Current Report filed with the SEC on Form 8-K on January 5, 2007. We cannot provide any guarantee that the Completion Conditions will be satisfied or that we will be successful in our efforts to complete the Main Funding. FFE Ltd is a developmental stage company headquartered in London, England. Flex Fuels plans to construct, own and manage seed processing facilities, refineries producing bio diesel products (and associated power generation facilities if commercially desirable) and to engage in the business of selling supplying and distributing bio diesel products. 3 As the Company has determined that FFE Ltd is a Variable Interest Entity under FIN46R “Consolidation of Variable Interest Entities” the balance sheet and results of FFE Ltd have to be consolidated with the Company’s balance sheet and results. The determination was based on the basis that although the Company acquired a 15% holding in FFE Ltd the Company provided all of the initial capital for the operations of FFE Ltd and therefore took on risks in excess of its percentage holding or voting rights. The investment of 15% of FFE Ltd has been accounted for using the purchase method of accounting and, accordingly, the assets acquired and liabilities assumed have been recorded at their fair values as of the date of the acquisition. FFE Ltd Purchase Price Allocation on Acquisition of 15% holding: Net assets acquired 216,828 Excess of Purchase Price over Net Assets Acquired 1,303,172 $ 1,520,000 Under United States Generally Accepted Accounting Principles (“GAAP”) where the acquired company is a “development stage” enterprise then any Excess of Purchase Price over Net Assets Acquired is expensed at the time of acquisition. The Financial Accounting Standards Board (“FASB”) has provided guidelines as to identifying a “development stage” enterprise: “an enterprise shall be considered to be in the development stage if it is devoting substantially all of its efforts to establishing a new business and either of the following conditions exists: a) Planned principal operations have not commenced. b) Planned principal operations have commenced, but there has been no significant revenue there from. A development stage enterprise will typically be devoting most of its efforts to activities such as financial planning; raising capital; exploring for natural resources; developing natural resources; research and development; establishing sources of supply; acquiring property, plant, equipment, or other operating assets, such as mineral rights; recruiting and training personnel; developing markets; and starting up production.” The Company has determined that FFE Ltd is a development stage company and therefore the Excess of Purchase Price over Net Assets Acquired of $1,303,172 and has been expensed in the period to December 31, 2006. December Private Placement Also, on December 29, 2006, we entered into a financing arrangement with several investors (the “Investors”) pursuant to which we sold $1,635,000 (the “Proceeds”) of shares of our Common Stock at a per share price of $0.1167 for an aggregate of 14,142,846 shares sold (the “Common Shares”). The Common Shares were offered and sold to the Investors in a private placement transaction made in reliance upon exemptions from registration pursuant to Regulation S promulgated under the Securities Act of 1933, as amended (the “Securities Act”). The offers and sales to the Investors were made in offshore transactions. None of the Investors were a U.S. person as defined in Rule 902(k) of Regulation S, and no sales efforts were conducted in the U.S., in accordance with Rule 903(c). Such Investors acknowledged that the securities purchased must come to rest outside the U.S., and the certificates contain a legend restricting the sale of such securities until the Regulation S holding period is satisfied. 4 Business Overview Glossary of Mining Terms Archean Of or belonging to the earlier of the two divisions of Precambrian time, from approximately 3.8 to 2.5 billion years ago, marked by an atmosphere with little free oxygen, the formation of the first rocks and oceans, and the development of unicellular life. Of or relating to the oldest known rocks, those of the Precambrian Eon, that are predominantly igneous in composition. Assaying Laboratory examination that determines the content or proportion of a specific metal (i.e.: gold) contained within a sample. Technique usually involves firing/smelting. Conglomerate A coarse-grained clastic sedimentary rock, composed of rounded to subangular fragments larger than 2 mm in diameter (granules, pebbles, cobbles, boulders) set in a fine-grained matrix of sand or silt, and commonly cemented by calcium carbonate, iron oxide, silica, or hardened clay; the consolidated equivalent of gravel. The rock or mineral fragments may be of varied composition and range widely in size, and are usually rounded and smoothed from transportation by water or from wave action. Cratons Parts of the Earth's crust that have attained stability, and have been little deformed for a prolonged period. Development Stage A “development stage” project is one which is undergoing preparation of an established commercially mineable deposit for its extraction but which is not yet in production. This stage occurs after completion of a feasibility study. Dolomite Beds Dolomite beds are associated and interbedded with limestone, commonly representing postdepositional replacement of limestone. Doré unrefined gold bullion bars containing various impurities such as silver, copper and mercury, which will be further refined to near pure gold. Dyke or Dike A tabular igneous intrusion that cuts across the bedding or foliation of the country rock. Exploration Stage An “exploration stage” prospect is one which is not in either the development or production stage. Fault A break in the continuity of a body of rock. It is accompanied by a movement on one side of the break or the other so that what were once parts of one continuous rock stratum or vein are now separated. The amount of displacement of the parts may range from a few inches to thousands of feet. 5 Feldspathic Said of a rock or other mineral aggregate containing feldspar. Fold a curve or bend of a planar structure such as rock strata, bedding planes, foliation, or cleavage Foliation A general term for a planar arrangement of textural or structural features in any type of rock; esp., the planar structure that results from flattening of the constituent grains of a metamorphic rock. Formation a distinct layer of sedimentary rock of similar composition. Gabbro A group of dark-colored, basic intrusive igneous rocks composed principally of basic plagioclase (commonly labradorite or bytownite) and clinopyroxene (augite), with or without olivine and orthopyroxene; also, any member of that group. It is the approximate intrusive equivalent of basalt. Apatite and magnetite or ilmenite are common accessory minerals. Geochemistry the study of the distribution and amounts of the chemical elements in minerals, ores, rocks, solids, water, and the atmosphere. Geophysicist one who studies the earth; in particular the physics of the solid earth, the atmosphere and the earth’s magnetosphere. Geotechnical the study of ground stability. Gneiss A foliated rock formed by regional metamorphism, in which bands or lens-shaped strata or bodies of rock of granular minerals alternate with bands or lens-shaped strata or bodies or rock in which minerals having flaky or elongate prismatic habits predominate. Granitic Pertaining to or composed of granite. Heap Leach a mineral processing method involving the crushing and stacking of an ore on an impermeable liner upon which solutions are sprayed that dissolve metals such as gold and copper; the solutions containing the metals are then collected and treated to recover the metals. 6 Intrusions Masses of igneous rock that, while molten, were forced into or between other rocks. Kimberlite A blue/gray igneous rock that contains olivine, serpentine, calcite and silica and is the principal original environment of diamonds. Lamproite Dark-colored igneous rocks rich in potassium and magnesium. Lithospere The solid outer portion of the Earth. Mantle The zone of the Earth below the crust and above the core. Mapped or Geological the recording of geologic information such as the distribution and nature of rock Mapping units and the occurrence of structural features, mineral deposits, and fossil localities. Metavolcanic Said of partly metamorphosed volcanic rock. Migmatite A composite rock composed of igneous or igneous-appearing and/or metamorphic materials that are generally distinguishable megascopically. Mineral a naturally formed chemical element or compound having a definite chemical composition and, usually, a characteristic crystal form. Mineralization a natural occurrence in rocks or soil of one or more metal yielding minerals. Mineralized Material The term “mineralized material” refers to material that is not included in the reserve as it does not meet all of the criteria for adequate demonstration for economic or legal extraction. 7 Mining Mining is the process of extraction and beneficiation of mineral reserves to produce a marketable metal or mineral product. Exploration continues during the mining process and, in many cases, mineral reserves are expanded during the life of the mine operations as the exploration potential of the deposit is realized. Outcrop that part of a geologic formation or structure that appears at the surface of the earth. Pipes Vertical conduits. Plagioclase Any of a group of feldspars containing a mixture of sodium and calcium feldspars, distinguished by their extinction angles. Probable Reserve The term “probable reserve” refers to reserves for which quantity and grade and/or quality are computed from information similar to that used for proven (measured) reserves, but the sites for inspection, sampling, and measurement are farther apart or are otherwise less adequately spaced. The degree of assurance, although lower than that for proven reserves, is high enough to assume continuity between points of observation. Production Stage A “production stage” project is actively engaged in the process of extraction and beneficiation of mineral reserves to produce a marketable metal or mineral product. Proterozoic Of or relating to the later of the two divisions of Precambrian time, from approximately 2.5 billion to 570 million years ago, marked by the buildup of oxygen and the appearance of the first multicellular eukaryotic life forms. 8 Reserve The term “reserve” refers to that part of a mineral deposit which could be economically and legally extracted or produced at the time of the reserve determination. Reserves must be supported by a feasibility study done to bankable standards that demonstrates the economic extraction. (“Bankable standards” implies that the confidence attached to the costs and achievements developed in the study is sufficient for the project to be eligible for external debt financing.) A reserve includes adjustments to the in-situ tonnes and grade to include diluting materials and allowances for losses that might occur when the material is mined. Sedimentary Formed by the deposition of sediment. Shear a form of strain resulting from stresses that cause or tend to cause contiguous parts of a body of rock to slide relatively to each other in a direction parallel to their plane of contact. Sill A concordant sheet of igneous rock lying nearly horizontal. A sill may become a dike or vice versa. Strike the direction or trend that a structural surface, e.g. a bedding or fault plane, takes as it intersects the horizontal. Strip to remove overburden in order to expose ore. Till Generally unconsolidated matter, deposited directly by and underneath a glacier without subsequent reworking by meltwater, and consisting of a mixture of clay, silt, sand, gravel, and boulders ranging widely in size and shape. Unconformably Not succeeding the underlying rocks in immediate order of age or not fitting together with them as parts of a continuous whole. Vein a thin, sheet like crosscutting body of hydrothermal mineralization, principally quartz. Wall Rock the rock adjacent to a vein. Property Acquisition Details On March 27, 2006, the Company acquired a mineral license for the Malibu Gold Property from Mr. James Laird, a director and stockholder, for $10,000. Since non-Canadian individuals or companies cannot directly hold mineral licenses in British Columbia, James Laird (CEO, CFO and director) initially held the license on behalf of the Company.In June of 2006 the license was transferred by Mr. Laird to Esther Briner (a stockholder), a licensed Canadian prospecting agent and stockholder,In July of 2007 Ms. Briner subsequently transferred the license to Coalharbour Consulting, Inc, a licensed Canadian prospecting agent owned and controlled by Esther Briner.Coalharbour currently holds the license on behalf of the Company. Land Status, Topography, Location, and Access The Malibu Gold Property is located approximately 110 km northwest of Vancouver, BC, and 75 km north of Sechelt, BC. The property is situated on the south side of Queen’s Reach on upper Jervis Inlet, due south of Malibu at the entrance to Princess Louisa Inlet. 9 Access is by float plane from Vancouver or Sechelt, or by boat from Egmont or Pender Harbour on the Sechelt Peninsula. Several campsite locations with good water supplies can be found within a few kilometers of the property. Supplies and services are available in Egmont or Pender Harbour. The topography along Jervis Inlet extents from sea level to mountain tops in excess of 2,000 meters elevation. In the vicinity of the old mining tunnels on the Malibu Gold Property, short, steep cliffs extend to tidewater, but elsewhere on the property slopes are more manageable. The climate is typical of the west coast of British Columbia, mild and wet overall with some snowfall in the winter months. The summers are usually warm with less rainfall, and year-round work is possible on the property. Vegetation is a dense growth of coniferous forest, with cedar, fir, spruce, alder and maple trees. Ground vegetation is usually salal and various berry bushes. Mining Claims The Malibu Gold Property comprises one MTO mineral claim containing 8 cell claim units totaling 165.685 hectares. BC Tenure # Work Due Date Staking Date Total Area (Ha.) 525215 Jan. 12, 2007 Jan. 12, 2006 165.685 10 Geology of the Mineral Claims The Malibu Gold Property hosts gold and base metal deposits within quartz veins and quartz-filled shear zones. Two short tunnels (adits) have been driven on the mineralized areas, exposing lower grade gold, silver, copper, lead and zinc in the 9 metre long #1 adit, and a high-grade gold vein in the #2 adit. The #2 adit was driven 2 meters on a shallow-dipping 40 cm wide quartz vein with arsenopyrite, minor pyrite, chalcopyrite and native gold. The vein pinches and swells and can be followed for at least 200 meters along the shoreline cliffs. The #2 adit gave a gold assay 0.72 oz/t Au, with minor values in cobalt, copper and bismuth. 11 The Upper Jervis Inlet area is underlain by a variety of Jurassic to Tertiary granitic intrusives of the Coast Plutonic Complex. The granitic rocks intrude and metamorphose Jurassic to Lower Cretaceous argillaceous sediments and andesitic to felsic volcanics of the Gambier Group. The Gambier Group hosts the 60 MT Britannia copper, zinc, lead, silver, gold deposit on Howe Sound about 80 km to the southeast. The Malibu Gold Property is underlain by a relatively small stock of gabbro-diorite that has intruded dark grey, partly limey argillaceous shale and slate of the Gambier Group. Silicification and mineralization occurs on the contact and within the stock in a number of areas. On the contact of the gabbroic stock with argillite at the #1 adit, copper, zinc, lead, silver and gold values are found within quartz-carbonate veins, shear zones and fractured gabbro-diorite. A pronounced gold in soil anomaly follows the contact for more than 200 meters. Gold values in soil reached ore-grade, 3710 ppb or 3.71 g/t gold. Additional soil and rock sampling is clearly justified. The #2 adit was driven 2 meters on a shallow-dipping 40 cm wide quartz vein with arsenopyrite, minor pyrite, chalcopyrite and native gold. The #2 adit gave a gold assay 0.72 oz/t Au, with minor values in cobalt, copper and bismuth. The vein can be followed for at least 200 meters along the shoreline cliffs. The mineralization is hosted entirely within the intrusive gabbro-diorite stock, and is typical of Tertiary-aged arsenical gold veins found on Vancouver Island and near Harrison Lake on the mainland. Exploration History and Previous Operations The Malibu Gold Property has at least one adit dating prior to 1907, when the first and only mention of the working was made in a Geological Survey Report dated 1908. GSC geologist O. E. LeRoy noted that pyrrhotite and chalcopyrite occurred along a diorite-slate contact and a 9 metre long adit had been driven on the zone. A second 2 metre long adit nearby was not mentioned, so it may post-date LeRoy’s visit. There are physical work records of additional work being done on the property during the 1940’s, however, the prospector’s hand-drawn maps attached do not show exactly where the development is in relation to recognizable land features. This work apparently consisted of at least four shafts up to 6 meters deep and a 30 metre long trench. 12 Laird Exploration Ltd. first explored the property in 1983 as part of the BC Prospector’s Grant Program. Several assays were taken and the area was geologically mapped. Two assays from the #1 adit gave moderate values in gold, silver, copper, lead and zinc. The maximum gold assay was 0.08 oz/t Au. The #2 adit was driven 2 meters on a shallow-dipping 40 cm wide quartz vein with arsenopyrite, minor pyrite, chalcopyrite and native gold. The vein pinches and swells and can be followed for at least 200 meters along the shoreline cliffs. The #2 adit gave a gold assay 0.72 oz/t Au, with minor values in cobalt, copper and bismuth. The location was sold by Laird Exploration Ltd. to Oriole Resources Ltd. in 1988. A work program consisting of geological mapping, rock sampling, and a soil geochemical survey was completed in 1988. The #2 adit gold values were confirmed by assay and additional gold-bearing areas were located at the #1 adit. The soil grid showed a 200 metre-long gold anomaly extending northwest from the #1 adit, with values up to 3710 ppb (3.7 g/t Au or 0.11 oz/t Au) in soils. Additional work was recommended but no further work has been recorded on the property since 1988. Although poorly documented, there has clearly been in excess of $100,000 spent on property development to date. Proposed Program of Exploration Our work program includes geological mapping and rock sampling of surface showings and underground workings, construction of a control grid, a soil and silt geochemical sampling program, EM and magnetometer geophysical surveys, and rock trenching. Based on a compilation of these results, a diamond drill program will be designed to explore and define any potential resources. We intend to implement the following three result-contingent phases for the Malibu Gold Property, as well as to other potential properties containing mineral rights and claims: Phase 1 · Engage in reconnaissance geological mapping, prospecting, rock and soil sampling. · Retain the services of a geologist, consultant/project manager and a sampler/geological assistant in order to implement phase I. · Evaluate rock, soil and silt samples obtained in order to render a geological map of the Malibu Gold Property. · Acquire various sampling and field supplies to be used in connection with the geological mapping and prospecting and to implement the evaluation and analysis of the obtained samples. Phase 2 · Generate detailed surface and underground geological mapping and rock sampling, cutline grid construction, soil and silt geochemical survey, EM and Mag surveys. · Establish drill and trenching targets based on the results of the surveys. · Retain the services of a four-man crew capable of executing required drilling programs. · Produce a summary report of the current geological and mineral state of the Malibu Gold Property. Phase 3 · Engage in diamond drilling at a depth of 1000 meters and retain qualified geological experts to implement the drilling program. Proposed Program of Diversification of Our Business Subject to the successful satisfaction of the Completion Conditions, if we are successful in our efforts to diversify our business via the acquisition of Flex Fuels pursuant to the terms and conditions of the Agreement (as more fully set forth above), we intend to implement the following program for Flex Fuels: FFE Ltd would be our wholly owned subsidiary and it would aim to deliver a number of high yielding renewable energy projects that logically fit into its vertically integrated structure. We believe that this strategy along with our goal to diversify our business via (i) alternative fuel and exploration and (ii) discovery and exploration of minerals and gold subsidiaries is attractive to capital markets and allows for maximum valuation of our business as a whole. Such strategy could require approximately $75 million of funding in order for us to achieve and deliver our long term objectives. Ultimately, if we are successful in our efforts of completing this acquisition, we would operate our alternative fuel and our mineral business via two divisions responsible for the respective business. 13 Cost Estimates of Exploration Programs The anticipated costs (in Canadian Dollars) of this development are presented in three results-contingent stages. Phase 1 Reconnaissance geological mapping, prospecting, rock and soil sampling. Three days on site, two days travel. Geologist - 5 days @ $450/day $ 2250.00 Consultant/Project Manager - 5 days @ $450/day $ 2250.00 Sampler/Geological Assistant - 5 days @ $250/day $ 1250.00 Boat rental (including fuel, etc) - 5 days @ $160.00/day $ 800.00 Truck rental - 1000 km @ 0.75/km inclusive $ 750.00 Rock samples - 50 @ $50.00 per sample $ 2500.00 Soil and silt samples - 100 @ $30.00 per sample $ 3000.00 BC Ferries $ 200.00 Per diem (with camp rental) - 15 labor-days @ $100.00/day $ 1500.00 Misc. sampling and field supplies $ 500.00 Report and reproduction costs $ 1000.00 Subtotal $ 16,000.00 Management Fee @ 15% $ 2400.00 Contingency @ 10% $ 1600.00 Total $ 20,000.00 GST@ 6% (July 1, 2006) $ 1200.00 NET TOTAL $ 21,200.00 Phase 2 Detailed surface and underground geological mapping and rock sampling, cutline grid construction, soil and silt geochemical survey, EM and Mag surveys, establish drill and trenching targets, four-man crew with camp and supplies, transportation, report. $ 85,000.00 Phase 3 1000 meters of diamond drilling @ 100.00 per metre, plus geological supervision, camp and supplies, transportation, assays, report and other ancillary costs. $ 175,000.00 TOTAL $ 281,200.00 14 Compliance with Government Regulation We will be required to conduct all mineral exploration activities in accordance with the state and federal regulations. Such operations are subject to various laws governing land use, the protection of the environment, production, exports, taxes, labor standards, occupational health, waste disposal, toxic substances, well safety and other matters. Unfavorable amendments to current laws, regulations and permits governing operations and activities of resource exploration companies, or more stringent implementation thereof, could have a materially adverse impact and cause increases in capital expenditures which could result in a cessation of operations. We have had no material costs related to compliance and/or permits in recent years, and anticipate no material costs in the next year. We will not be required to obtain a permit in order to conduct Phases 1 and 2 of our proposed exploration program. Employees As of December 31, 2006, we had one employee. We anticipate that we will be conducting most of our business through agreements with consultants and third parties. To the extent that we are successful in developing our business and in our efforts to diversify our business, we would anticipate hiring additional employees/contractors in the next year to handle anticipated growth. RISK FACTORS You should carefully consider the risks described below as well as other information provided to you in this Annual Report, including information in the section of this Annual Report entitled “Information Regarding Forward Looking Statements.” The risks and uncertainties described below are not the only ones facing the Company. Additional risks and uncertainties not presently known to our company or that we currently believe are immaterial may also impair our business operations. If any of the following risks actually occur, our business, financial condition or results of operations could be materially adversely affected, the value of our Common Stock could decline, and you may lose all or part of your investment. Risks Related to Our Financial Results WE HAVE INCURRED LOSSES SINCE INCEPTION,HAVE YET TO ATTAIN PROFITABLE OPERATIONS AND ANTICIPATE THAT WE WILL CONTINUE TO INCUR LOSSES FOR THE FORESEEABLE FUTURE. As of December 31, 2006, we have incurred a net loss of $1,381,198 and have no revenues to date. We also have plans to significantly increase our expenses associated with our exploration of mineral claims and properties and in the event of successful acquisition of Flex Fuels, costs associated with our operation for our alternative fuels business. There is no assurance, we will be able to derive revenues from our exploration of our mineral claims, successfully achieve positive cash flow or that our mineral exploration business will be successful. Furthermore, in light of our losses, we will need to generate revenues in order to achieve and sustain profitability. If we do achieve profitability, we may be unable to sustain or increase profitability on a quarterly or annual basis. Any of these factors could cause our stock price to decline. Management believes that long-term profitability and growth will depend on our ability to: o attract and retain our management and hire and retain qualified employees; o successfully engage in mineral exploration activities; o commercially exploit the mineral deposits or reserves located on the Malibu Gold Property; o identify and commercially exploit gold and mineralized deposits economically worthy of continued production and/or subsequent development, mining or sale o integrate, if at all, our alternative fuel operations; o successfully implement the 3 Phases of our Business outlined in subsection titled “Proposed Program of Exploration;” and o Maintain sufficient volume of inflow of advertising clients. 15 WE HAVE A LIMITED OPERATING HISTORY AND HAVE YET TO ATTAIN PROFITABLE OPERATIONS AND BECAUSE WE WILL NEED ADDITIONAL FINANCING TO FUND THE EXPLORATION AND FINDING OF COMMERCIALLY EXPLOITABLE MINERAL DEPOSITS OR RESERVES, OUR AUDITORS BELIEVE THAT THERE IS SUBSTANTIAL DOUBT ABOUT OUR ABILITY TO CONTINUE AS A GOING CONCERN. In their report dated September 12, 2007, our independent auditors stated that there was substantial doubt about our ability to continue as a going concern We have incurred a net loss of $1,381,198 for the period from March 10, 2006 (inception) to December 31, 2006 and have no revenues to date. Our future is dependent upon future profitable operations from exploration of commercially exploitable mineral deposits or reserves. The exploration for commercially exploitable mineral deposits or reserves, as well as general, legal, accounting and administrative expenses associated with our reporting requirements with the SEC, is expected to require from us total expenditures over the next twelve months in an approximate amount of $150,000. On December 29, 2006, we received net proceeds of $1,635,000 for the sale of 14,142,846 shares of our Common Stock to certain investors and we utilized $1,520,000 out of these proceeds to acquire a 15% equity interest in FFE Ltd (for more information see Section “Recent Developments” set forth above). Despite this recent financing, our working capital is not sufficient to enable us to complete all phases of our exploration program and pursue our stated plan of operation for the next twelve-month period. Therefore, we will require additional financing for our operational expenses, and further exploration work for commercially exploitable mineral deposits or reserves. We are seeking these additional funds via equity financing, private placements or loans from our directors or current stockholders. Currently, we do not have definite arrangements for additional funds. We expect to continue to experience net losses. Our ability to continue as a going concern is subject to our ability to successfully explore for commercially exploitable mineral deposits or reserves and/or obtain necessary funding from outside sources, including obtaining additional funding from the sale of our securities, increasing sales or obtaining loans and grants from various financial institutions where possible. The going concern uncertainty modification in the auditor's report increases the difficulty in meeting such goals and there can be no assurances that such methods will prove successful. If we are not able to continue as a going concern, it is likely our investors will lose their investment. IF WE DO NOT OBTAIN ADDITIONAL FINANCING, OUR BUSINESS WILL FAIL. We will need to obtain additional financing in order to complete our business plan. We currently have no revenues to date. We do not have any definite arrangements for financing and we may not be able to find such financing if required. Obtaining additional financing would be subject to a number of factors, including investor acceptance of mineral claims and investor sentiment. These factors may adversely affect the timing, amount, terms, or conditions of any financing that we may obtain or make any additional financing unavailable to us. To date, our sources of cash have been primarily limited to the sale of equity securities. We cannot be certain that additional funding will be available on acceptable terms, or at all. To the extent that we raise additional funds by issuing equity securities, our stockholders may experience significant dilution. Any debt financing, if available, may involve restrictive covenants that impact our ability to conduct our business. If we are unable to raise additional capital, when required, or on acceptable terms, we may have to significantly delay, scale back or discontinue our products and services. The going concern uncertainty modification in the auditor's report increases the difficulty in meeting such goals and there can be no assurances that such methods will prove successful. IF WE DO NOT CONDUCT MINERAL EXPLORATION ON OUR MINERAL CLAIMS AND KEEP THE CLAIMS IN GOOD STANDING, THEN OUR RIGHT TO THE MINERAL CLAIMS WILL LAPSE AND WE WILL LOSE EVERYTHING THAT WE HAVE INVESTED AND EXPENDED TOWARDS THESE CLAIMS. We must complete mineral exploration work on our mineral claims and keep the claims in good standing. If we do not fulfill our work commitment requirements on our claims or keep the claims in good standing, then our right to the claims will lapse and we will lose all interest that we have in these mineral claims. 16 Risks Related to Our Business and Our Industry OUR COMPANY WAS RECENTLY FORMED, AND WE HAVE NOT PROVEN THAT WE CAN GENERATE A PROFIT. IF WE FAIL TO GENERATE REVENUES AND INCOME AND ULTIMATE ACHIEVE PROFITABILITY, AN INVESTMENT IN OUR SECURITIES MAY BE WORTHLESS. We have no operating history and have not proved that we can operate successfully. We face all of the risks inherent in a new business. If we fail, your investment in our Common Stock will become worthless. From inception on March 10, 2006 to the end of our fiscal year ended December 31, 2006, we have not earned any revenue. The purchase or ownership of our securities must therefore be regarded as the placing of funds at a high risk in a new or "start-up" venture with all the unforeseen costs, expenses, problems, and difficulties to which such ventures are subject. WE HAVE NO OPERATING HISTORY. THERE CAN BE NO ASSURANCE THAT WE WILL BE SUCCESSFUL IN GROWING OUR GOLD AND OTHER MINERAL EXPLORATION ACTIVITIES. We have no history of operations. As a result, there can be no assurance that we will be successful in our exploration activities. Our success to date in entering into ventures to acquire interests in exploration blocks is not indicative that we will be successful in entering into any further ventures. Any potential for future growth in our mineral exploration activities will place additional demands on our executive officers, and any increased scope of our operations will present challenges due to our current limited management resources. Our future performance will depend upon our management and their ability to locate and negotiate additional exploration opportunities in which we are solely involved or participate in as a joint venture partner. There can be no assurance that we will be successful in our efforts. Our inability to locate additional opportunities, to hire additional management and other personnel, or to enhance our management systems, could have a material adverse effect on our results of operations. There can be no assurance that our operations will be profitable. OUR MANAGEMENT TEAM CONSISTS OF ONE MEMBER, MR. JAMES LAIRD, OUR SOLE EXECUTIVE OFFICER, AND WE ARE SOLELY GOVERNED BY TWO DIRECTORS, AS SUCH, THERE MAY BE SIGNIFICANT RISK TO THE COMPANY FROM A CORPORATE GOVERNANCE PERSPECTIVE. James Laird, our sole executive officer, and our sole two members of our board of directors, make decisions such as the approval of related party transactions, the compensation of executive officers, and the oversight of the accounting function. There will be no segregation of executive duties and there may not be effective disclosure and accounting controls to comply with applicable laws and regulations, which could result in fines, penalties and assessments against us. Accordingly, the inherent controls that arise from the segregation of executive duties may not prevail. Our only two directors exercise control over all matters requiring stockholder approval including the election of directors and the approval of significant corporate transactions. We have not voluntarily implemented various corporate governance measures, in the absence of which, stockholders may have more limited protections against the transactions implemented by Mr. Laird and our board of directors, conflicts of interest and similar matters. We have not adopted corporate governance measures such as an audit or other independent committees as we presently only have one independent director. Stockholders should bear in mind our current lack of corporate governance measures in formulating their investment decisions. In the event we successfully acquire the remaining share capital of Flex Fuels, we anticipate expanding our management team and expanding our board of directors, and therefore, we would be subject to the same or what we hope to be lesser extent to the aforementioned risks. However, until such time, as summarized above, there may be significant risks to the company from a corporate governance perspective. 17 BECAUSE OUR SOLE EXECUTIVE OFFICER, MR. JAMES LAIRD, CONTROLS APPROXIMATELY 40% OF OUR OUTSTANDING COMMON STOCK, INVESTORS MAY FIND THAT CORPORATE DECISIONS INFLUENCED BY MR. LAIRD ARE INCONSISTENT WITH THE BEST INTERESTS OF OTHER STOCKHOLDERS. Mr. James Laird, our sole executive officer and a member of our board of directors, controlled approximately 40% of our issued and outstanding shares of Common Stock, as of March 31, 2007. Accordingly, in accordance with our articles of incorporation and bylaws, Mr. Laird is able to control who is elected to our board of directors and thus could act, or could have the power to act, as our management. The interests of Mr. Laird may not be, at all times, the same as those of other stockholders. Since Mr. Laird is not simply a passive investor but is also our sole executive, his interests as an executive may, at times, be adverse to those of passive investors. Where those conflicts exist, our stockholders will be dependent upon Mr. Laird exercising, in a manner fair to all of our stockholders, his fiduciary duties as an officer or as a member of our board of directors. Also, Mr. Laird will have the ability to significantly influence the outcome of most corporate actions requiring stockholder approval, including the merger of the Company with or into another company, the sale of all or substantially all of our assets and amendments to our articles of incorporation. This concentration of ownership with Mr. Laird may also have the effect of delaying, deferring or preventing a change in control of the Company which may be disadvantageous to minority stockholders. WE WILL NEED TO INCREASE THE SIZE OF OUR ORGANIZATION, AND MAY EXPERIENCE DIFFICULTIES IN MANAGING GROWTH. We are a small company with one employee as of December 31, 2006. We hope to experience a period of expansion in headcount, facilities, infrastructure and overhead and hope that further expansion will be required to address potential growth and market opportunities. Furthermore, in the event we successfully acquire the remaining share capital of Flex Fuels, we would experience a period of expansion in headcount, facilities, infrastructure and overhead and would be required to address potential growth and market opportunities associated with the Flex Fuels acquisition. Future growth will impose significant added responsibilities on members of management, including the need to identify, recruit, maintain and integrate additional independent contractors and managers. Our future financial performance and our ability to compete effectively will depend, in part, on our ability to manage any future growth effectively. In the event we successfully acquire the remaining share capital of Flex Fuels, we would expect to be subject to the same or greater extent to the aforementioned risks. SINCE MR. JAMES LAIRD, OUR EXECUTIVE OFFICER AND A MEMBER OF OUR BOARD OF DIRECTORS, IS NOT A RESIDENT OF THE UNITED STATES, IT MAY BE DIFFICULT TO ENFORCE ANY LIABILITIES AGAINST HIM. Accordingly, if an event occurs that gives rise to any liability, stockholders would likely have difficulty in enforcing such liabilities because Mr. Laird, our sole executive officer and a member of our board of directors, resides outside the United States. If a stockholder desired to sue, stockholders would have to serve a summons and complaint. Even if personal service is accomplished and a judgment is entered against that person, the stockholder would then have to locate assets of that person, and register the judgment in the foreign jurisdiction where the assets are located. Furthermore, in the event we successfully acquire the remaining share capital of FFE Ltd, we anticipate expanding our management team and expanding our board of directors. One or more members of management team and expanded board of directors may not be residents of the United States and stockholders would likely have difficulty in enforcing such liabilities against them. In the event we successfully acquire the remaining share capital of FFE Ltd and as a result experience expansion of our management team and expansion of our board of directors, we would expect to be subject to the same or greater extent to the aforementioned risks. BECAUSE MR. JAMES LAIRD, OUR SOLE EXECUTIVE OFFICER HAS OTHER BUSINESS INTERESTS, HE MAY NOT BE ABLE OR WILLING TO DEVOTE A SUFFICIENT AMOUNT OF TIME TO OUR BUSINESS OPERATIONS, CAUSING OUR BUSINESS TO FAIL. It is possible that the demands on Mr. James Laird, our sole executive officer and a member of our board of directors, from other obligations could increase with the result that he would no longer be able to devote sufficient time to the management of our business. In addition, he may not possess sufficient time for our business if the demands of managing our business increased substantially beyond current levels. 18 THE IMPRECISION OF MINERAL DEPOSIT ESTIMATES MAY PROVE ANY RESOURCE CALCULATIONS THAT WE MAKE TO BE UNRELIABLE. Mineral deposit estimates and related databases are expressions of judgment based on knowledge, mining experience, and analysis of drilling results and industry practices. Valid estimates made at a given time may significantly change when new information becomes available. By their nature, mineral deposit estimates are imprecise and depend upon statistical inferences, which may ultimately prove unreliable. Mineral deposit estimates included here, if any, have not been adjusted in consideration of these risks and, therefore, no assurances can be given that any mineral deposit estimate will ultimately be reclassified as reserves. WE ARE SENSITIVE TO FLUCTUATIONS IN THE PRICE OF GOLD AND OTHER MINERALS, WHICH IS BEYOND OUR CONTROL. THE PRICE OF GOLD AND OTHER METALS IS VOLATILE AND PRICE CHANGES ARE BEYOND OUR CONTROL. The prices for gold and other metals fluctuate and are affected by numerous factors beyond our control. Factors that affect the price of gold and other metals include consumer demand, economic conditions, over supply from secondary sources and costs of production. Price volatility and downward price pressure, which can lead to lower prices, could have a material adverse effect on the costs of and the viability of our projects. MINERAL EXPLORATION AND PROSPECTING IS HIGHLY COMPETITIVE AND SPECULATIVE BUSINESS AND WE MAY NOT BE SUCCESSFUL IN SEEKING AVAILABLE OPPORTUNITIES. The process of mineral exploration and prospecting is a highly competitive and speculative business. In seeking available opportunities, we will compete with a number of other companies, including established, multi-national companies that have more experience and financial and human resources than us. Because we may not have the financial and managerial resources to compete with other companies, we may not be successful in our efforts to acquire new projects. However, while we compete with other exploration companies, there is no competition for the exploration or removal of mineral from our claims. COMPLIANCE WITH ENVIRONMENTAL CONSIDERATIONS AND PERMITTING COULD HAVE A MATERIAL ADVERSE EFFECT ON THE COSTS OR THE VIABILITY OF OUR PROJECTS. THE HISTORICAL TREND TOWARD STRICTER ENVIRONMENTAL REGULATION MAY CONTINUE, AND, AS SUCH, REPRESENTS AN UNKNOWN FACTOR IN OUR PLANNING PROCESSES. All mining in Canada is regulated by the government agencies at the Federal and Provincial levels in that country. Compliance with such regulation could have a material effect on the economics of our operations and the timing of project development. Our primary regulatory costs will be related to obtaining licenses and permits from government agencies before the commencement of mining activities. An environmental impact study that must be obtained on each property, in order to obtain governmental approval to mine on the properties, is also a part of the overall operating costs of a mining company. The gold and mineral mining business is subject not only to worker health and safety, and environmental risks associated with all mining businesses, but is also subject to additional risks uniquely associated with gold and other minerals mining. Although we believe that our operations will be in compliance, in all material respects, with all relevant permits, licenses and regulations involving worker health and safety, as well as the environment, the historical trend toward stricter environmental regulation may continue. The possibility of more stringent regulations exists in the areas of worker health and safety, the dispositions of wastes, the decommissioning and reclamation of mining and milling sites and other environmental matters, each of which could have an adverse material effect on the costs or the viability of a particular project. In the event we successfully acquire the remaining share capital of Flex Fuels, we would expect to be subject to the same or greater extent to the aforementioned risks. 19 MINING AND EXPLORATION ACTIVITIES ARE SUBJECT TO EXTENSIVE REGULATION BY FEDERAL AND PROVINCIAL GOVERNMENTS IN CANADA. FUTURE CHANGES IN GOVERNMENTS, REGULATIONS AND POLICIES, COULD ADVERSELY AFFECT OUR RESULTS OF OPERATIONS FOR A PARTICULAR PERIOD AND OUR LONG-TERM BUSINESS PROSPECTS. Mining and exploration activities are subject to extensive regulation by Federal and Provincial Governments in Canada. Such regulation relates to production, development, exploration, exports, taxes and royalties, labor standards, occupational health, waste disposal, protection and remediation of the environment, mine and mill reclamation, mine and mill safety, toxic substances and other matters. Compliance with such laws and regulations has increased the costs of exploring, drilling, developing, constructing, operating mines and other facilities. Furthermore, future changes in governments, regulations and policies, could adversely affect our results of operations in a particular period and its long-term business prospects. The development of mines and related facilities is contingent upon governmental approvals, which are complex and time consuming to obtain and which, depending upon the location of the project, involve various governmental agencies. The duration and success of such approvals are subject to many variables outside of our control. WE ARE SUBJECT TO COMPLIANCE WITH SECURITIES LAW, WHICH EXPOSES US TO POTENTIAL LIABILITIES, INCLUDING POTENTIAL RESCISSION RIGHTS. We have periodically offered and sold our Common Stock to investors pursuant to certain exemptions from the registration requirements of the Securities Act, as well as those of various state securities laws. The basis for relying on such exemptions is factual; that is, the applicability of such exemptions depends upon our conduct and that of those persons contacting prospective investors and making the offering. While we believe that such exemptions were applicable to offers and sales of our Common Stock, we have not received a legal opinion to the effect that any of our prior offerings were exempt from registration under any federal or state law. Instead, we have relied upon the operative facts as the basis for such exemptions, including information provided by investors themselves. If any prior offering did not qualify for such exemption, an investor would have the right to rescind its purchase of the securities if it so desired. It is possible that if an investor should seek rescission, such investor would succeed. A similar situation prevails under state law in those states where the securities may be offered without registration in reliance on the partial preemption from the registration or qualification provisions of such state statutes under the National Securities Markets Improvement Act of 1996. If investors were successful in seeking rescission, we would face severe financial demands that could adversely affect our business and operations. Additionally, if we did not in fact qualify for the exemptions upon which we have relied, we may become subject to significant fines and penalties imposed by the SEC and state securities agencies. In the event we successfully acquire the remaining share capital of Flex Fuels, we would expect to be subject to the same or greater extent to the aforementioned risks. IN THE EVENT WE SUCCESSFULLY ACQUIRE THE REMAINING SHARE CAPITAL OF FFE LTD, WE MAY BE SUBJECT TO (I) GREATER LIABILITY RISKS, WHICH COULD BE COSTLY AND NEGATIVELY IMPACT OUR BUSINESS AND FINANCIAL RESULTS; AND (II) COMPLIANCE WITH FEDERAL AND STATE REGULATIONS AND SUCH COMPLIANCE WOULD BE AN EXPENSIVE AND TIME-CONSUMING PROCESS, AND ANY FAILURE TO COMPLY COULD RESULT IN SUBSTANTIAL PENALTIES . In the event we successfully acquire the remaining share capital of FFE Ltd, we anticipate being subject to a greater extent to liability claims. There are currently many known hazards associated with the alternative energy industry. Other significant hazards may be discovered in the future. To protect against possible liability, we and our partners would be required to obtain liability insurance with coverage that we believe would then be consistent with industry practice and appropriate in light of the risks attendant to our business. However, if we and our partners are unable to maintain insurance in the future at an acceptable cost or at all, or if our insurance does not fully cover us and a successful claim was made against us and/or our partners, we could be exposed to liability. Any claim made against us not fully covered by insurance could be costly to defend against, result in a substantial damage award against us and divert the attention of our management from our operations, which could have an adverse effect on our financial performance. 20 In the event we successfully acquire the remaining share capital of FFE Ltd, we anticipate that our operations would be directly or indirectly subject to extensive and continually changing regulation affecting the alternative fuel industry. Many departments and agencies, both federal and state, are authorized by statute to issue, and have issued, rulesand regulations binding on the alternative fuel industry and its individual participants. The failure to comply with such rulesand regulations can result in substantial penalties. The regulatory burden on the alternative fuel industry would increase our cost of doing business and, consequently, affect our profitability. If our operations are found to be in violation of any of the laws and regulations to which we may be subject, we may be subject to the applicable penalty associated with the violation, including civil and criminal penalties, damages, fines and the curtailment of its operations. Any penalties, damages, fines or curtailment of our then operations, individually or in the aggregate, could adversely affect our ability to operate our business and our financial results. The risk of us being found in violation of these laws and regulations is increased by the fact that many of them have not been fully interpreted by the regulatory authorities or the courts, and their provisions are open to a variety of interpretations. Any action against us for violation of these laws or regulations, even if we successfully defend against it, could cause us to incur significant legal expenses and divert our management’s attention from the operation of our business. IN THE EVENT WE SUCCESSFULLY ACQUIRE THE REMAINING SHARE CAPITAL OF FFE LTD, (I) THE AVAILABILITY AND THE PRICE OF THE AGRICULTURAL COMMODITIES AND AGRICULTURAL COMMODITY PRODUCTS THAT WE MAY THEN PRODUCE AND MERCHANDISE MAY BE AFFECTED BY WEATHER, DISEASE, GOVERNMENT PROGRAMS AND OTHER FACTORS BEYOND OUR CONTROL; AND (II) FLUCTUATIONS IN ENERGY PRICES COULD ADVERSELY AFFECT OUR OPERATING RESULTS. In the event we successfully acquire the remaining share capital of FFE Ltd, the availability and price of agricultural commodities that we may then produce, may be subject to wide fluctuations due to unpredictable factors such as weather, plantings, government (domestic and foreign) farm programs and policies, changes in global demand resulting from population growth and changes in standards of living, and global production of similar and competitive crops. These factors have historically caused volatility in the agricultural commodities industry and, consequently, may cause volatility in our future operating results.Reduced supply of agricultural commodities due to weather-related factors could adversely affect our profitability by increasing the cost of raw materials used in our agricultural processing operations. Reduced supplies of agricultural commodities could also limit our ability to procure, transport, store, process, and merchandise agricultural commodities in an efficient manner which could adversely affect our future profitability. In addition, the availability and price of agricultural commodities can be affected by other factors such as plant disease which can result in crop failures and reduced harvests. In the event we successfully acquire the remaining share capital of FFE Ltd, our operating costs and selling prices of certain finished products will be sensitive to changes in energy prices. Our processing plants, if any, will be powered principally by electricity, natural gas, and coal. Our then transportation operations will be dependent upon diesel fuel and other petroleum products. Significant increases in the cost of these items could adversely affect our production costs and profitability. We may produce certain finished products, such as ethanol and bio-diesel, which are closely related to, or may be substituted for, petroleum products. Therefore, the selling prices of ethanol and bio-diesel relate to the selling prices of unleaded gasoline and diesel fuel. A significant decrease in the price of unleaded gasoline or diesel fuel could result in a significant decrease in the selling price of our energy products resulting from conversion of oil seed bearing crops and could adversely affect our revenues and operating results. 21 IN THE EVENT WE SUCCESSFULLY ACQUIRE THE REMAINING SHARE CAPITAL OF FFE LTD, (I) GOVERNMENT POLICIES AND ENVIRONMENTAL REGULATIONS AFFECTING THE AGRICULTURAL SECTOR AND RELATED INDUSTRIES COULD ADVERSELY AFFECT OUR OPERATIONS AND PROFITABILITY; AND (II) WE WOULD BE SUBJECT TO FOOD AND FEED INDUSTRY RISKS. In the event we successfully acquire the remaining share capital of FFE Ltd, we maybe subject togovernment policies and regulations associated with agricultural production and trade flows. Governmental policies affecting the agricultural industry, such as taxes, tariffs, duties, subsidies and import and export restrictions on agricultural commodities and commodity products, can influence the planting of certain crops,the location and size of crop production, whether unprocessed or processed commodity products are traded, the volume and types of imports and exports, and industry profitability. In addition, international trade disputes can adversely affect agricultural commodity trade flows by limiting or disrupting trade between countries or regions. Future government policies may adversely affect the supply, demand for, and prices of our products, restrict our ability to do business in our then existing and target markets and could negatively impact our operating results. In the event we successfully acquire the remaining share capital of FFE Ltd, a significant part of our operations will be regulated by environmental laws and regulations. The production of our then products would require the use of materials which can create emissions of certain regulated substances. We cannot be assured that we would be in compliance with all environmental requirements at all times, or that we will not incur material costs or liabilities to comply with environmental requirements. In addition, changes to environmental regulations may require us to modify our then existing processing facilities and could significantly increase operating costs. In the event we successfully acquire the remaining share capital of FFE Ltd, we would be subject to food industry risks which include, but are not limited to, food spoilage or food contamination, shifting consumer preferences, federal, state, and local food processing regulations, and customer product liability claims. In addition, we may not always be able to obtain adequate liability insurance related to product liability and food safety matters. The occurrence of any of the matters described above could adversely affect our revenues and operating results. Risks Related to this Offering and Our Common Stock WE MAY NEED ADDITIONAL CAPITAL THAT COULD DILUTE THE OWNERSHIP INTEREST OF INVESTORS. We require substantial working capital to fund our business. If we raise additional funds through the issuance of equity, equity-related or convertible debt securities, these securities may have rights, preferences or privileges senior to those of the rights of holders of our Common Stock may experience additional dilution. We cannot predict whether additional financing will be available to us on favorable terms when required, or at all. Since our inception, we have experienced negative cash flow from operations and expect to experience significant negative cash flow from operations in the future. The issuance of additional Common Stock by our management, may have the effect of further diluting the proportionate equity interest and voting power of holders of our Common Stock. THERE IS NO MARKET FOR OUR COMMON STOCK, WHICH LIMITS OUR STOCKHOLDERS' ABILITY TO RESELL THEIR SHARES OR PLEDGE THEM AS COLLATERAL. As of the date of this Annual Report, our Common Stock has not been approved for listing, or commended trading, on Over-The-Counter Bulletin Board (the “OTCBB”), any quotation service, national exchange or any other exchange. In November of 2006, we filed a Form 211 application with the NASD to obtain its approval for the listing of our Common Stock on the OTCBB; however, we cannot guarantee that we will be successful in our efforts to successfully list our Common Stock on OTCBB. Thus, currently there is no public market for our shares, and we cannot assure you that a market for our stock will develop. Consequently, investors may not be able to use their shares for collateral or loans and may not be able to liquidate at a suitable price in the event of an emergency. In addition, investors may not be able to resell their shares at or above the price they paid for them or may not be able to sell the shares at all. 22 THE SHARES OF COMMON STOCK ELIGIBLE FOR FUTURE SALE COULD NEGATIVELY AFFECT THE MARKET PRICE OF OUR COMMON STOCK If we ever achieve a listing of our Common Stock, sales of substantial amounts of Common Stock in the public market could adversely affect the market price of the Common Stock. These sales also may make it more difficult for us to sell equity or equity-related securities in the future at a time and price that we deem reasonable or appropriate. In the event we successfully acquire the remaining share capital of FFE Ltd, stockholders who have been issued shares in this Acquisition will be able to sell their shares pursuant to Rule 144 under the Securities Act of 1933, beginning one year after the stockholders acquired their shares. IF WE EVER ACHIEVE A LISTING OF OUR COMMON STOCK, OUR SHARES MAY QUALIFY AS PENNY STOCK AND. AS SUCH, WE ARE SUBJECT TO THE RISKS ASSOCIATED WITH “PENNY STOCKS”. REGULATIONS RELATING TO “PENNY STOCKS” LIMIT THE ABILITY OF OUR STOCKHOLDERS TO SELL THEIR SHARES AND, AS A RESULT, OUR STOCKHOLDERS MAY HAVE TO HOLD THEIR SHARES INDEFINITELY. The Company’s common shares may be deemed to be “penny stock” as that term is defined in Regulation Section “240.3a51 -1” of the Securities and Exchange Commission (the “SEC”). Penny stocks are stocks: (a) with a price of less than U.S. $5.00 per share; (b) that are not traded on a “recognized” national exchange; (c) whose prices are not quoted on the NASDAQ automated quotation system (NASDAQ - where listed stocks must still meet requirement (a) above); or (d) in issuers with net tangible assets of less than U.S. $2,000,000 (if the issuer has been in continuous operation for at least three years) or U.S. $5,000,000 (if in continuous operation for less than three years), or with average revenues of less than U.S. $6,000,000 for the last three years. Section “15(g)” of the United States Securities Exchange Act of 1934, as amended, and Regulation Section “240.15g(c)2” of the SEC require broker dealers dealing in penny stocks to provide potential investors with a document disclosing the risks of penny stocks and to obtain a manually signed and dated written receipt of the document before effecting any transaction in a penny stock for the investor’s account. Potential investors in the Company’s common shares are urged to obtain and read such disclosure carefully before purchasing any common shares that are deemed to be “penny stock”. Moreover, Regulation Section “240.15g -9” of the SEC requires broker dealers in penny stocks to approve the account of any investor for transactions in such stocks before selling any penny stock to that investor. This procedure requires the broker dealer to: (a) obtain from the investor information concerning his or her financial situation, investment experience and investment objectives; (b) reasonably determine, based on that information, that transactions in penny stocks are suitable for the investor and that the investor has sufficient knowledge and experience as to be reasonably capable of evaluating the risks of penny stock transactions; (c) provide the investor with a written statement setting forth the basis on which the broker dealer made the determination in (ii) above; and (d) receive a signed and dated copy of such statement from the investor confirming that it accurately reflects the investor’s financial situation, investment experience and investment objectives. Compliance with these requirements may make it more difficult for investors in the Company’s common shares to resell their common shares to third parties or to otherwise dispose of them. Stockholders should be aware that, according to Securities and Exchange Commission Release No. 34-29093, dated April 17, 1991, the market for penny stocks has suffered in recent years from patterns of fraud and abuse. Such patterns include: (i) control of the market for the security by one or a few broker-dealers that are often related to the promoter or issuer; (ii) manipulation of prices through prearranged matching of purchases and sales and false and misleading press releases; (iii) boiler room practices involving high-pressure sales tactics and unrealistic price projections by inexperienced sales persons; (iv) excessive and undisclosed bid-ask differential and markups by selling broker-dealers; and (v) the wholesale dumping of the same securities by promoters and broker-dealers after prices have been manipulated to a desired level, along with the resulting inevitable collapse of those prices and with consequent investor losses. 23 Our management is aware of the abuses that have occurred historically in the penny stock market. Although we do not expect to be in a position to dictate the behavior of the market or of broker-dealers who participate in the market, management will strive within the confines of practical limitations to prevent the described patterns from being established with respect to our securities. ITEM 2. DESCRIPTION OF PROPERTY Principal Executive Offices Our principal executive offices are located at: Suite 510 - 999 West Hastings Street, Vancouver, British Columbia, Canada V6C 2W2.Our mailing address is 30 St. Mary Ave., London EC3A 8EP, United Kingdom, and out telephone number is +44 (0) 8Weutilize our principal executive officeswithout having a formal agreement with the landlord.
